DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: ungrammatical terminology recited: “there thorough” [sic] instead of “therethrough” (e.g., par. [0010], [0025], abstract, etc.).  
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting of any remaining errors of which Applicant may become aware in the specification.

Claim Objections

Claims 1, 2, 4, 12, and 15, are objected to because of the following informalities: claims 1 and 15 recite ungrammatical terminology: “there thorough” [sic] instead of “therethrough”. Claim 1 recites cumbersome and open-ended limitations: “shaped configured to conform” (line 4), instead of just “confirming”; “for mating” (line 5), instead of just “that mates”. Similarly, claim 2 recites the limitation “for biasing”, instead of “biasing” or “that biases”. Similarly, claim 4 recites the limitation “configured to resiliently bias”, instead of “biasing” or “that bias”, etc.
	Applicant must use definitive and precise limitations throughout the claims instead of vague and open-ended ones. The Office reminds Applicant that a language that suggests or makes optional but does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation (MPEP 2103(I)(C ) and MPEP 2111.04). 
	Furthermore, in claim 12 the limitations “the one or more substantially cuboidal fluid transport cavities” lack antecedent basis. Evidently, claim 12 should depend from claim 11. Accordingly, for examination purposes, the Office will interpret claim 12 as being dependent from claim 11.
	Appropriate correction is required. Applicant’s cooperation is requested in correcting of any remaining errors of which Applicant may become aware in the claims.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 and 13-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/ 0291652 to Rossi et al. (hereafter “Rossi”, cited in IDS)1.
	Regarding claims 1 and 15, Rossi discloses a system (Fig. 1-4), comprising  a device (13+15) configured to cool a plurality of electronic components (12) mounted on a circuit board (11), the device comprising: a contact sheet (15) shaped configured to conform to the plurality of electronic components (see: Fig. 1, 2a-2c, par. [0059] - "a second face 15b provides with at least a seat 16 which is shaped to correspond to electronic component 12'') and comprising a mating face (15b) ("second face'') for mating against the plurality of electronic components and a cooled face (15a) ("first face''); and an enclosure (13) ("heat exchanger'') mounted to the cooled face (see: paragraph [0059] - "the thermal connection element 15 has the first face 15a, to which the heat exchanger 13 is fixed'') and defining a coolant transport circuit (14) for circulating coolant liquid there thorough [sic] (elements (14) are "refrigerant fluid passage channels'').
	Regarding claims 2-6, Rossi discloses: a coupling (100, 101) for biasing the mating face toward the plurality of electronic components, wherein the coupling connects the contact sheet (15) to the circuit board (11), wherein the coupling comprises a plurality of connection points (Fig. 2b-2c) configured to resiliently bias the contact sheet (15) toward the circuit board (11), wherein the connection points comprise a fixture (100) for connection to the circuit board (11) and a spring (101) coupled to the fixture and configured to apply a bias force to the contact sheet (15), wherein the contact sheet further comprises a plurality of apertures configured to receive the fixtures (the apertures are not labeled, but clearly seen on Fig. 2a-2c), wherein, when connected, each fixture (100) connects to the circuit board (11) through a respective aperture (the apertures are not labeled, but clearly seen on Fig. 2a-2c accepting fixtures (100)).
	Regarding claims 7 and 16, the subject-matter of claim 7 describes a three-dimensional shape of the contact sheet to be in contact with components of different heights. Rossi discloses a shape for the "connection element (15)" to take into consideration different heights of components (see also Fig. 1).
	Regarding claims 8 and 17, the subject-matter of claim 8 describes wherein the contact sheet has a footprint shaped for exposing other electronic components mounted to the circuit board. Rossi discloses in paragraph [0063] "first electronic components having a protrusion larger on the printed circuit 11 than a second electronic elements which produces more heat per surface unit in use, the exchanger 13 preferably presents apertures, not shown, which are crossed by first electronic components in the case wherein the latter do not need cooling in use".
	Regarding claim 9, Rossi discloses that the contact sheet (15) comprises a first sheet section (e.g., left section on Fig. 2a) and a second sheet section (e.g., right section on Fig. 2a), and wherein the enclosure (13) comprises a first enclosure section (e.g., left section on Fig. 2a) mounted to the first sheet section and a second enclosure section (e.g., right section on Fig. 2a) mounted to the second sheet section, and a conduit (14) for fluid connection of the first and second enclosure sections. 
	Regarding claims 10, 13, 18, and 19, Rossi discloses that the contact sheet (15) and enclosure (13) are formed of sheet metal (Rossi discloses the use of aluminum, paragraphs [0053] and [0058]. Also, Fig. 1 and 2a depict components (13) and (15) formed as sheet metal plates).
	Regarding claims 14 and 20, Rossi discloses (Fig. 2a-2c) that the coolant transport circuit (14) is defined by a space between the enclosure (13) and the contact sheet (15).

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rossi.
	Regarding claims 11 and 12, Rossi discloses that the enclosure (13) comprises one or more substantially cuboidal fluid transport cavities (14), the fluid transport cavities interconnecting as part of the coolant transport circuit, wherein the one or more substantially cuboidal fluid transport cavities (14) have a flattened configuration (i.e., see the flattened bottoms (13a)).
	Alternatively, it would have been obvious to a person of the ordinary skill in related arts before the effective filing date of the claimed invention to have selected any desired shapes for the fluid transport cavities in Rossi, including as claimed, in order to achieve desired heat dissipation, space utilization, mechanical integrity, weight, etc., while not exceeding targeted production costs of the apparatus, since the rational that a particular shape is a design choice may be found in legal precedent. See In re Dailey, 357 F.2d669, 149 USPQ 47 (CCPA 1966). 

Conclusion

The additional references made of record and not relied upon are considered pertinent to Applicant's disclosure, because of the teachings of various cooling arrangements for electronic devices mounted on PCB’s, wherein some of said cooling arrangements utilizing cold plates and heat sinks with liquid coolant channels formed therein (e.g., see US-2022/0217868,  US-11076503, US-7385821, US-7298617, US-6972958, etc.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047. The examiner can normally be reached Monday-Thursday, between 10 am and 8:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/ interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner’s Note: regarding method claims 15-20, the claims essentially repeat the structure of the apparatus recited in the apparatus claims 1-14, and since there are no specific method steps being claimed, just a general process of assembling of the apparatus (i.e., providing each element, shaping, mounting connecting, etc.), the fact that the structure of the apparatus of the present invention is anticipated by Rossi means that the general method for providing such a structure is also anticipated by the same reference. The method steps recited in claims 15-20 are inherently necessitated by the structure of the apparatus of Rossi.